DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 12, 15 & 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiak (US PGPub 20180183396), a reference of record.
As per claim 1:
Komiak discloses in Figs. 2 & 3-4:
A transmission line transformer comprising: 
a first transmission line (60) and a second transmission line (64) disposed at different positions in a thickness direction of a substrate (para [0034]), the first transmission line and the second transmission line being connected in series to each other (as seen in Fig. 2); 
and a third transmission line (62) disposed between the first transmission line and the second transmission line in the thickness direction of the substrate (as seen in Fig. 4), the third transmission line including a first end portion connected to one end portion of the first transmission line (backwards couple 66), and a second end portion that is grounded (54), 
wherein the first transmission line and the second transmission line are electromagnetically coupled to the third transmission line (being overlay transformers, para [0033]), and 
the first transmission line, the second transmission line, and the third transmission line each have a coil pattern (as per the broadest reasonable interpretation of the term “coil” wherein “coil” may refer to a series of loops (the transmission lines shown in Fig. 3A), or a single loop of such a coil, as per https://www.merriam-webster.com/dictionary/coil).

As per claim 2:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line and the second transmission line connected in series to each other form a transmission line such that an alternating current flowing through the transmission line induces an odd-mode current flowing through the third transmission line, the odd-mode current flowing in a direction opposite to a direction in which the alternating current flows (para [0030]).

	As per claim 3:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line includes a third end portion (end connected to 66) that is the one end portion, the third end portion being connected to the first end portion of the third transmission line and to an external circuit (resistor 56 and input 50, further comprising other circuits as seen in related Fig. 1), and a fourth end portion opposite to the third end portion, the second transmission line includes a fifth end portion connected to the fourth end portion, and a sixth end portion that is opposite to the fifth end portion, the sixth end portion being connected to an external circuit (resistor 58 and output 52, with further circuits as seen in related Fig. 1), a current flowing through the first transmission line from the third end portion toward the fourth end portion induces an odd-mode current flowing through the third transmission line from the first end portion toward the second end portion, and a current flowing through the second transmission line from the fifth end portion toward the sixth end portion induces an odd-mode current flowing through the third transmission line from the first end portion toward the second end portion (para [0030]).

	As per claim 4:
	Komiak discloses in Figs. 2 & 3-4:
starting from a point at which the first transmission line is connected to the third transmission line, the first transmission line and the second transmission line extend to turn in a first turn direction, and the third transmission line extends to turn in a second turn direction that is opposite to the first turn direction (Fig. 2 discloses that the first and the second transmission line are provided with a current path in a first direction, and the third transmission line is provided with a current path in an opposite direction, para [0030], such that the winding directions of the transmission lines of Fig. 2 further disclosed in Figs. 3A-B & 4 from the connecting starting point (backwards couple 66), may be considered to turn in opposite directions (clockwise and counter-clockwise)).

As per claim 7:
	Komiak discloses in Fig. 3A:
and a number of turns of the first transmission line is greater than or equal to a number of turns of the third transmission line, or a number of turns of the second transmission line is greater than or equal to a number of turns of the third transmission line (Figs. 3A-B & 4 disclose each transmission line as a single turn, single layer transmission line), and
the first transmission line and the second transmission line each have a number of turns that is larger than or equal to a number of turns of the third transmission line (equal to).

	As per claim 9:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line, the second transmission line, and the third transmission line each comprise a conductor pattern whose dimension is larger in a width direction than in the thickness direction (upward and downward faces are broadsides, para [0032]), and the conductor pattern of the first transmission line, the conductor pattern of the second transmission line, and the conductor pattern of the third transmission line overlap each other at least partially in plan view (as seen in Fig. 3a).

	As per claim 12:
Komiak discloses in Figs. 2 & 3-4:
the conductor pattern of the third transmission line has a - 59 -width that is larger than or equal to a width of the conductor pattern of the first transmission line and a width of the conductor pattern of the second transmission line (a detail consistent through Figs. 2-4), and the conductor pattern of the first transmission line and the conductor pattern of the second transmission line are disposed inside the conductor pattern of the third transmission line in the width direction (as seen in Fig. 3A & 4).

	As per claim 15:
	Komiak discloses in Figs. 1-4:
	An amplifying circuit comprising: 
at least one amplifying system (MMIC implemented as a power amplifier, para [0017]), each amplifying system of the at least one amplifying system including: an amplifying element (power transistor 38) that amplifies a high-frequency signal, and a transmission line transformer (overlay transformer 16 or 18) connected to an input terminal of the amplifying element (16 between input 12 and transistor 38) or an output terminal (18 between output 14 and transistor 38) of the amplifying element, 
the transmission line transformer including - 60 -a first transmission line (60) and a second transmission line (64) disposed at different positions in a thickness direction of a substrate (para [0034]), the first transmission line and the second transmission line being connected in series to each other (Fig. 2), 
and a third transmission line (62) disposed between the first transmission line and the second transmission line in the thickness direction of the substrate (Fig. 4), the third transmission line including a first end portion connected to one end portion of the first transmission line (backwards couple 66), the one end portion being connected to the amplifying element, and a second end portion that is AC-grounded (54), wherein the first transmission line and the second transmission line are electromagnetically coupled to the third transmission line (being overlay transformers, para [0033]), and
the first transmission line, the second transmission line, and the third transmission line each have a coil pattern (as per the broadest reasonable interpretation of the term “coil” wherein “coil” may refer to a series of loops (the transmission lines shown in Fig. 3A), or a single loop of such a coil, as per https://www.merriam-webster.com/dictionary/coil).

	As per claims 21 & 22:
	Komiak discloses in Figs. 1-4:
the first transmission line coil pattern, the second transmission line coil pattern, and the third transmission line coil pattern each have an origin point (end connected to node 66 in Fig. 2), an end point (end opposite of the origin point), a path extending from the origin point to the end point (the transmission line length), a first point on the path between the origin point and the end point (as per the structure of a transmission line, a first point on the transmission line may be spaced an arbitrary distance from the origin point), and a second point on the path between the origin point and the end point (the second point may be selected as a point between the first point and the origin point); and a Euclidean distance from the origin point to the first point has a maximum value and a Euclidean distance from the origin point to the second point has a minimum value (as the claim does not specify the minimum or maximum values to be the minimum or maximum values of any particular set of values, the Euclidean distance from the origin point of the first point may be a maximum value of any particular set of values, and the distance from the origin point of the second point may be a minimum value of any particular set of values, as such the distance from the origin point of the first point is the maximum distance of the distance from the origin point of the first point, and the distance from the origin point of the second point is the minimum distance of the distance from the origin point of the second point, to attempt to address the intent of the claim, the origin point may be set near the label of 50 in Fig. 3A, the end point may be set near the label 52 or 54 of Fig. 3A, the first point may be set at the corner corresponding to label 74b, and the second point may be slightly offset from the origin point).

	As per claims 23 & 24:
	Komiak discloses in Figs. 1-4:
the first end portion has a different connection than the second end portion (first end portion is for the third transmission line, and connects to node 66 of Fig. 2, while the second end portion, also for the third transmission line, connects to ground 54, as seen in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiak (US PGPub 20180183396), a reference of record.
As per claims 13:
Komiak does not disclose:
the conductor pattern of the first transmission line has a width that is larger than a width of the conductor pattern of the second transmission line.
At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the width of the first transmission line to be larger than a width of the conductor pattern of the second transmission line as a design parameter that controls the impedance transformation of the overlay transformer, and further may be used to combine transmission line 64 and the resistor 58 by increasing the resistance of transmission line 64, as well-understood in the art, providing the further benefit of reducing the number of components.


Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiak (US PGPub 20180183396), in view of Khorramabadi (US PGPub 20080036536), both references of record.
As per claim 5 & 6:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line, the second transmission line, and the third transmission line each have a similar shape in plan view.
	Komiak further discloses:
The overlay transformers may have any shape that meets the needs of the application, para [0035]).
Spiral inductors are known shape designs of inductive components (para [0041]).
Komiak does not disclose:
the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view.
Khorramabadi discloses in Figs. 28c-e:
Rectangular, octagonal, and circular spiral/coil windings that may be used in transformers (para [300]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the transmission lines of the overlay transformer of Komiak to have a spiral design as an obvious alternative/equivalent shape, which may provide the benefit of meeting the parameters (space, inductance, inductive coupling, etc.) of a specific design, as a design parameter, as taught by Komiak, and as a known in the art design for inductive components, as taught by Komiak and evinced by Khorramabadi, that further provides the benefit of controlling the number of turns of a transmission line while minimizing the number of layers the transmission line extends over (Fig. 28e of Khorramabadi discloses 3 turns in a single layer (being described as a planar device in para [0045]).
As a consequence of the combination, the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view.

Claims 1-9, 12-13, 15, & 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Komiak (US PGPub 20180183396), in view of Khorramabadi (US PGPub 20080036536), both references of record.
The alternative interpretation of Komiak interprets the term “coil” as “spiral” according to a second definition of the term provided (https://www.merriam-webster.com/dictionary/coil).
As per claim 1:
Komiak discloses in Figs. 2 & 3-4:
A transmission line transformer comprising: 
a first transmission line (60) and a second transmission line (64) disposed at different positions in a thickness direction of a substrate (para [0034]), the first transmission line and the second transmission line being connected in series to each other (as seen in Fig. 2); 
and a third transmission line (62) disposed between the first transmission line and the second transmission line in the thickness direction of the substrate (as seen in Fig. 4), the third transmission line including a first end portion connected to one end portion of the first transmission line (backwards couple 66), and a second end portion that is grounded (54), 
wherein the first transmission line and the second transmission line are electromagnetically coupled to the third transmission line (being overlay transformers, para [0033]).
	Komiak further discloses:
The overlay transformers may have any shape that meets the needs of the application, para [0035]).
Spiral inductors are known shape designs of inductive components (para [0041]).
	Komiak (under the alternative interpretation) does not disclose:
the first transmission line, the second transmission line, and the third transmission line each have a coil pattern.
	Khorramabadi discloses in Figs. 28c-e:
Rectangular, octagonal, and circular spiral/coil windings that may be used in transformers (para [300]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the transmission lines of the overlay transformer of Komiak to have a spiral design as an obvious alternative/equivalent shape, which may provide the benefit of meeting the parameters (space, inductance, inductive coupling, etc.) of a specific design, as a design parameter, as taught by Komiak, and as a known in the art design for inductive components, as taught by Komiak and evinced by Khorramabadi, that further provides the benefit of controlling the number of turns of a transmission line while minimizing the number of layers the transmission line extends over (Fig. 28e of Khorramabadi discloses 3 turns in a single layer (being described as a planar device in para [0045]).
	As a consequence of the combination, the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view.

	As per claims 2-4, 7-8, 9, 12-13, & 21-23:
	Claims 2-4, 7-8, 9, 12-13, & 21-23 are rejected under Komiak (US PGPub 20180183396), in view of Khorramabadi (US PGPub 20080036536) in the same manner as per their rejections as anticipated by Komiak alone, mutatis mutandis.

	As per claims 5 & 6:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line, the second transmission line, and the third transmission line each have a similar shape in plan view.
	Komiak further discloses:
The overlay transformers may have any shape that meets the needs of the application, para [0035]).
Spiral inductors are known shape designs of inductive components (para [0041]).
Komiak does not disclose:
the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view.
Khorramabadi discloses in Figs. 28c-e:
Rectangular, octagonal, and circular spiral/coil windings that may be used in transformers (para [300]).
	As a consequence of the combination of claim 1, the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view.

	As per claim 15:
	Komiak (in the alternative interpretation) discloses in Figs. 1-4:
	An amplifying circuit comprising: 
at least one amplifying system (MMIC implemented as a power amplifier, para [0017]), each amplifying system of the at least one amplifying system including: an amplifying element (power transistor 38) that amplifies a high-frequency signal, and a transmission line transformer (overlay transformer 16 or 18) connected to an input terminal of the amplifying element (16 between input 12 and transistor 38) or an output terminal (18 between output 14 and transistor 38) of the amplifying element, 
the transmission line transformer including - 60 -a first transmission line (60) and a second transmission line (64) disposed at different positions in a thickness direction of a substrate (para [0034]), the first transmission line and the second transmission line being connected in series to each other (Fig. 2), 
and a third transmission line (62) disposed between the first transmission line and the second transmission line in the thickness direction of the substrate (Fig. 4), the third transmission line including a first end portion connected to one end portion of the first transmission line (backwards couple 66), the one end portion being connected to the amplifying element, and a second end portion that is AC-grounded (54), wherein the first transmission line and the second transmission line are electromagnetically coupled to the third transmission line (being overlay transformers, para [0033]).
	Komiak (under the alternative interpretation) does not disclose:
the first transmission line, the second transmission line, and the third transmission line each have a coil pattern.
	Khorramabadi discloses in Figs. 28c-e:
Rectangular, octagonal, and circular spiral/coil windings that may be used in transformers (para [300]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the transmission lines of the overlay transformer of Komiak to have a spiral design as an obvious alternative/equivalent shape, which may provide the benefit of meeting the parameters (space, inductance, inductive coupling, etc.) of a specific design, as a design parameter, as taught by Komiak, and as a known in the art design for inductive components, as taught by Komiak and evinced by Khorramabadi, that further provides the benefit of controlling the number of turns of a transmission line while minimizing the number of layers the transmission line extends over (Fig. 28e of Khorramabadi discloses 3 turns in a single layer (being described as a planar device in para [0045]).
	As a consequence of the combination, the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiak (US PGPub 20180183396) in view of Ohnishi (US PGPub 20090085666), both references of record, or in the alternative interpretation, over the resultant combination of Komiak (US PGPub 20180183396) in view of Khorramabadi (US PGPub 20080036536) as applied to claim 15, and further in view of Ohnishi (US PGPub 20090085666), all references of record.
The resultant combination discloses the amplifying circuit of claim 15, as rejected above.
As per claim 16:
Komiak/the resultant combination discloses in Fig. 1:
the use of capacitors (30) between the ground connection of the overlay transformer with the ground of the MMIC (para [0019]).
Komiak/the resultant combination does not disclose:
the second end portion of the third transmission line is connected to a power supply circuit, and the amplifying element is supplied with DC power through the third transmission line.
	Ohnishi discloses in Fig. 2:
the use of an AC grounding node (at Cpass, para [0090]) of a transmission line transformer coupled to a power amplifier output (abstract) for providing a bias voltage (operating voltage Vcc).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide an operating voltage to the ground connection of the overlay transformer of Komiak/the resultant combination to provide the benefit of providing the drain bias through the overlay transformer, and reducing the need for the drain bias inductors 44A&B of Komiak et al., as is well understood in the art.

	Allowable Subject Matter
Claims 17 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the combination of limitations in claim 17 combined with the limitations of claim 17 were not found in the prior art in such a way as to render claim 17 obvious or otherwise unpatentable. Claims 19 & 20 contain allowable subject matter as being dependent upon claim 17.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
In addressing the rejections of independent claims 1 & 15 on pages 8 and 9 of the applicant’s remarks, the applicant argues:
Regarding independent claims 1 and 15, Komiak first does not teach or render obvious that "the first transmission line, the second transmission line, and the third transmission line each have a coil pattern" as recited by the claims. The action cites to lines 60, 64, and 62 to teach the first, second, and third transmission lines, respectively. 
Komiak Figs. 3A-3B describe a transformer with a first, second, and third transmission lines having a ring structure, i.e., where the first end and second end of a transmission line are located near the same position. In other words, and as expressly shown in Fig. 3B, the alleged transmission lines in Komiak have a closed loop pattern. In view of this, Komiak does not describe or suggest a coil pattern, for example, such as that illustrated and described in Figs. 1B, 2A, and [0040] (having a path extending from an origin point O to an end point E, where the end point E is an inner end portion of the coil pattern). 
Although the action alleges, with respect to claim 4, that "spiral inductors are known shape designs," such a shape is not necessarily applicable to the design of Komiak. For example, Komiak [0034] and [0035] state that the closed-loop design configuration is particularly used to conserve space. And to the extent the use of other shapes is recognized, such a disclosure is only sufficient to support a finding that those shapes are possible. It is not sufficient to support a rationale explaining why such a configuration would be chosen. In other words, properly supporting an obviousness rejection requires mores than just stating that the claimed pattern could meet the needs of some unidentified application; rather, such a rejection requires a teaching of the actual "application" and a recognition that the claimed pattern would have been beneficial for that application. 
In view of the above, Komiak does not teach or render obvious all the limitations in claims 1 and 15 obvious. Therefore, it is respectfully requested that the rejection of the claim be withdrawn. The remaining claims depend from claims 1 and 15 and are, therefore, allowable for at least the same reasons. The additionally cited references do not correct the above-noted deficiencies. Therefore, it is also requested that the rejections of these claims be withdrawn. 

The examiner respectfully disagrees. The applicant’s argument appears to be using an overly narrow definition of the term “coil.” The term coil may refer to a series of loops, such as what is provided by the transmission lines 60, 62, & 64 in Fig. 3A of Komiak, or to a single loop of such a coil (https://www.merriam-webster.com/dictionary/coil). As such, the use of the term coil may be met by that of Komiak, and does not require a spiral configuration such as Fig. 2A of the present application, as appears to be argued by the applicant. As such, the examiner has provided a 102 rejection over Komiak in regards to the broadest reasonable interpretation of “coil.” To expedite prosecution, the examiner has provided a further alternative interpretation in which the “coil” is interpreted as “spiral” as an alternative definition for coil. As Khorramabadi discloses alternative inductive transmission line shapes that are formed as spirals, Khorramabadi discloses that such a shape is an art-recognized alternative/equivalent that may replace the shape of Komiak and provide the same function, with Komiak providing for the ability to alter the shape arbitrarily in para [0035]. Applicant’s argument that the closed-loop design is chosen specifically to save space does not reflect the description provided by Komiak, which states that the transmission lines may be meandered in any design configuration in para [0035], and an example of an alteration from the loop design of Fig. 3A is provided for the apparatus disclosed in Fig. 1. Komiak does not teach away from other potential configurations, and enables the ability to alter the configuration for known possibilities (such as a spiral). In response to the amendments of Claims 1 & 15, the examiner has provided further support for the combination.
Applicant has not provided arguments pertaining to claims 13 & 16, and as such the applicant appears to concede the combination of claims 13 & 16 in regards to arguments not based on the dependence on the independent claim.
Applicant’s amendments to claims 17 overcome the 112 rejection, with claims 17 & 19-20 being objected to as being dependent upon claim 15.
The rejection of claims 1-9, 12-13, & 15-16 are sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843